DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous rejection is now moot.

Examiner’s Amendment
Please amend claim 1 as follows: 

1. (Currently Amended) A method of manufacturing a hybrid package including a flat package and a Wafer Level Chip Scale Package (WLCSP), the method comprising:
(a) fabricating a strip including a plurality of flat packages attached to each other via metal pins; 
(b) turning the strip upside down; 
(c) applying a layer of a thermal interface material (TIM)

(f) singulating each of the flat packages by cutting the metal pins and bending the metal pins.
Authorization for this amendment was given by the applicant’s representative Rajeev Madanwat on September 1, 2021. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art reviewed by the examiner does not disclose the claimed method, particularly connecting the packages attached by metal pins, the WLCSP on the flipped package with TIM, and cutting the pins to separate the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/PETER BRADFORD/Primary Examiner, Art Unit 2897